ClaeksON, J.
From the evidence as set forth in the record in this cause, the court below was fully warranted in rendering the judgment continuing the restraining order to the hearing.
In Tise v. Whitaker-Harvey Co., 144 N. C., 510, it is said: “It is a rule with us that in actions of this character, the main purpose of which is to obtain a permanent injunction, if the evidence raises a serious question as to the existence of facts which make for plaintiff’s right, and are sufficient to establish it, a preliminary restraining order will be continued to the hearing.” Cab Co. v. Creasman, 185 N. C., 556. It is to be noted that the court below found that all the parties to the action have acted honestly and in good faith, according to their respective views as to what was the best interest of the children of the district.
This litigation may seriously hamper the education of the youth. There should be a speedy trial or disposition of this cause.
Judgment affirmed.